ORDER
This matter came before this court on April 4, 1994, pursuant to an order requiring both parties to appear and to show cause why the defendant’s appeal should not be summarily decided.
The defendant appeals a Superior Court jury verdict finding him guilty of first degree robbery. After hearing the arguments of counsel and reviewing the memoranda submitted by the parties, this court concludes that cause has not been shown.
The defendant contends that the trial justice erred in denying his motion for a new trial. When deciding a motion for a new trial the trial justice must determine whether the evidence at trial was sufficient to support the jury’s verdict of guilt beyond a reasonable doubt. State v. Caruolo, 524 A.2d 575 (R.I. 1987). The trial justice “must consider all the evidence in the light of the charge given to the jury and then must independently *1327appraise the weight of the evidence and the credibility of the witnesses.” Id. at 585. A trial justice’s denial of a motion for a new trial will not be disturbed unless the trial justice overlooked or misconceived material evidence relating to a critical issue or was otherwise clearly wrong. Id.
Our review of the record shows that the trial justice carefully applied the proper standard of review. The trial justice specifically noted that the case involved a credibility issue, and considering the fact that defendant referred to himself as a “professional liar”, we find that the trial justice was not clearly wrong.
The defendant’s appeal is therefore denied and dismissed, and the judgment appealed from is affirmed.